Title: 24th.
From: Adams, John Quincy
To: 


       Attended meeting all day. Mr. Shuttlesworth preach’d; I was much better pleased with him, than I had expected to be. His language is not perfectly correct, nor his stile remarkably accurate; but his delivery is agreeable, and his composition cannot be called bad. I was much pleased with his manner of praying. I walk’d with Mr. Cranch and his son, this evening, and ascended the highest hill within several miles. We had a view of the harbour, the sea, and the cluster of islands, which are spread about thick in the bay; the prospect is beautiful: but a prospect pleases only for a few moments, and affords no satisfaction to a man, when it has once lost its novelty: near the top of this hill, we found a living spring, which it is said, in the driest Seasons, is always supplied with water. Mr. Cranch started doubts concerning the common theory, by which this phenomenon of springs is accounted for: it does not perfectly satisfy him: and indeed I think his objections very just.
      